Exhibit 10.2

 

 

UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

CHINA HEALTH RESOURCE, INC.,

A DELAWARE COMPANY

 

The undersigned, being all of the duly appointed and acting members of the Board
of Directors (the "Board of Directors") of China Health Resource, Inc., a
Delaware Company (the "Company"), do hereby consent to the adoption of, and do
hereby adopt, the following resolutions with the same force and effect as if
adopted at a meeting of the Board of Directors duly called and held, pursuant to
the applicable provisions of the Delaware General Corporate Law and pursuant to
the bylaws of the Company.

 

 

1. Election of New Director

 

WHEREAS, the Company and the Board of Directors desires to accept Ms. Gewei
Wang’s resignation from the Board of Directors, and desires to appoint Mr. Ping
Gou as a new member of the Board of Directors; and

 

RESOLVED THAT, the Board of Directors hereby authorizes and approves, Ms. Gewei
Wang’s resignation from the Board of Directors, and Mr. Ping Gou as a new member
of the Board of Directors.

 

2. Authorization of Corporate Actions.

 

Each officer of the Corporation is hereby authorized and directed to do and
perform, or cause to be done and performed, all such acts, deeds and things and
to make, execute and deliver, or cause to be made, executed and delivered, all
such agreements, undertakings, documents, instruments or certificates in the
name and on behalf of the Corporation, or otherwise, as each such officer may
deem necessary or appropriate to effectuate or carry out fully the purpose and
intent of the foregoing resolutions and any of the transactions contemplated
thereby.

 

All actions heretofore taken by any director or officer of the Corporation in
connection with any matter referred to in the foregoing resolutions are hereby
approved, ratified and confirmed in all respects.

 

The secretary and any assistant secretary of the Corporation, or any other
officer of the Corporation, is hereby authorized to certify and deliver, to any
person to whom such certification and delivery may be deemed necessary or
appropriate in the opinion or such officer, a true copy of the foregoing
resolutions.

 

 
 

RESOLVED, that this written consent may be signed in any number of counterparts,
each of which shall be deemed to be an original, and all of which, when taken
together shall be deemed to be a single document.

 

Approval

 

Dated: January 26, 2011

 

The undersigned and foregoing unanimous written consent of the Board of
Directors, being of all the Board of Directors of China Health Resource, Inc.,
waive the required notice of meeting and consent to all actions taken hereby.

 

 

By: /s/ Jiayin Wang By: /s/ Bing Wang   Jiayin Wang   Bing Wang

 

 

